ALLOWABILITY NOTICE
	Applicant’s response, dated 6/30/22, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-7, and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a vehicle seatbelt usage indicating device comprising a light emitter configured to be engageable to an exterior surface of a door of a vehicle, such that the light emitter is affixed thereto, the light emitter being configured for engaging an electronic control unit of the vehicle, such that the light emitter is operationally engaged thereto, such that the electronic control unit is positioned for receiving a signal from a sensor engaged to a buckle of a seatbelt integral to a seat adjacent to the door of the vehicle, such that the sensor is positioned for detecting insertion of a latch into the buckle, such that the electronic control unit is positioned for selectively actuating the light emitter upon insertion of the latch into the buckle for indicating, to a person proximate to the vehicle, proper usage of the seatbelt, wherein the light emitter comprises a housing having a bulb engaged thereto and positioned therein, at least a portion of the housing being substantially transparent, such that light emitted by the bulb passes therethrough, wherein the housing is substantially hemispherically shaped.
The closest prior art, Spanapico [US 2012/0105218], teaches the details of a seatbelt usage indicator device, but fails to teach or disclose wherein the light emitter comprises a housing having a bulb engaged thereto and positioned therein, at least a portion of the housing being substantially transparent, such that light emitted by the bulb passes therethrough, wherein the housing is substantially hemispherically shaped. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of a vehicle seatbelt usage indicating device comprising a light emitter configured to be engageable to an exterior surface of a door of a vehicle, such that the light emitter is affixed thereto, the light emitter being configured for engaging an electronic control unit of the vehicle, such that the light emitter is operationally engaged thereto, such that the electronic control unit is positioned for receiving a signal from a sensor engaged to a buckle of a seatbelt integral to a seat adjacent to the door of the vehicle, such that the sensor is positioned for detecting insertion of a latch into the buckle, such that the electronic control unit is positioned for selectively actuating the light emitter upon insertion of the latch into the buckle for indicating, to a person proximate to the vehicle, proper usage of the seatbelt, wherein the light emitter comprises a housing having a bulb engaged thereto and positioned therein, at least a portion of the housing being substantially transparent, such that light emitted by the bulb passes therethrough, wherein the housing is substantially hemispherically shaped, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 7 and its dependent claims, the claims recite the details of a vehicle seatbelt usage indicating system comprising: a vehicle comprising a door and an electronic control unit; a seatbelt integral to a seat adjacent to the door; a sensor engaged to a buckle of the seatbelt, such that the sensor is positioned for detecting insertion of a latch into the buckle, the sensor being operationally engaged to the electronic control unit, such that the electronic control unit is positioned for receiving a signal from the sensor; a light emitter affixed to an exterior surface of the door, the light emitter being operationally engaged to the electronic control unit, such that the electronic control unit is positioned for selectively actuating the light emitter upon insertion of the latch into the buckle for indicating, to a person proximate to the vehicle, proper usage of the seatbelt; wherein the light emitter comprises a housing having a bulb engaged thereto and positioned therein, at least a portion of the housing being substantially transparent, such that light emitted by the bulb passes therethrough: and wherein the housing is substantially hemispherically shaped.
The closest prior art, Spanapico [US 2012/0105218], teaches the details of a seatbelt usage indicator device, but fails to teach or disclose wherein the light emitter comprises a housing having a bulb engaged thereto and positioned therein, at least a portion of the housing being substantially transparent, such that light emitted by the bulb passes therethrough, wherein the housing is substantially hemispherically shaped. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of a vehicle seatbelt usage indicating system comprising: a vehicle comprising a door and an electronic control unit; a seatbelt integral to a seat adjacent to the door; a sensor engaged to a buckle of the seatbelt, such that the sensor is positioned for detecting insertion of a latch into the buckle, the sensor being operationally engaged to the electronic control unit, such that the electronic control unit is positioned for receiving a signal from the sensor; a light emitter affixed to an exterior surface of the door, the light emitter being operationally engaged to the electronic control unit, such that the electronic control unit is positioned for selectively actuating the light emitter upon insertion of the latch into the buckle for indicating, to a person proximate to the vehicle, proper usage of the seatbelt; wherein the light emitter comprises a housing having a bulb engaged thereto and positioned therein, at least a portion of the housing being substantially transparent, such that light emitted by the bulb passes therethrough: and wherein the housing is substantially hemispherically shaped, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 13, the claim recites the details of a vehicle seatbelt usage indicating device comprising: a light emitter configured to be engageable to an exterior surface of a door of a vehicle such that the light emitter is affixed thereto, the light emitter being configured for engaging an electronic control unit of the vehicle, such that the light emitter is operationally engaged thereto, such that the electronic control unit is positioned for receiving a signal from a sensor engaged to a buckle of a seatbelt integral to a seat adjacent to the door of the vehicle, such that the sensor is positioned for detecting insertion of a latch into the buckle, such that the electronic control unit is positioned for selectively actuating the light emitter upon insertion of the latch into the buckle for indicating, to a person proximate to the vehicle, proper usage of the seatbelt, the light emitter comprising a housing having a bulb engaged thereto and positioned therein, at least a portion of the housing being substantially transparent, such that light emitted by the bulb passes therethrough, the housing be substantially hemispherically shaped, the portion of the housing comprising a lower quadrant thereof, the bulb comprising a light emitting diode; and the light emitter comprising a set of light emitters, each light emitter being affixable to a respective door of the vehicle, such that each door has a light emitter affixed thereto.
The closest prior art, Spanapico [US 2012/0105218], teaches the details of a seatbelt usage indicator device, but fails to teach or disclose wherein the light emitter comprises a housing having a bulb engaged thereto and positioned therein, at least a portion of the housing being substantially transparent, such that light emitted by the bulb passes therethrough, wherein the housing is substantially hemispherically shaped. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of a vehicle seatbelt usage indicating device comprising: a light emitter configured to be engageable to an exterior surface of a door of a vehicle such that the light emitter is affixed thereto, the light emitter being configured for engaging an electronic control unit of the vehicle, such that the light emitter is operationally engaged thereto, such that the electronic control unit is positioned for receiving a signal from a sensor engaged to a buckle of a seatbelt integral to a seat adjacent to the door of the vehicle, such that the sensor is positioned for detecting insertion of a latch into the buckle, such that the electronic control unit is positioned for selectively actuating the light emitter upon insertion of the latch into the buckle for indicating, to a person proximate to the vehicle, proper usage of the seatbelt, the light emitter comprising a housing having a bulb engaged thereto and positioned therein, at least a portion of the housing being substantially transparent, such that light emitted by the bulb passes therethrough, the housing be substantially hemispherically shaped, the portion of the housing comprising a lower quadrant thereof, the bulb comprising a light emitting diode; and the light emitter comprising a set of light emitters, each light emitter being affixable to a respective door of the vehicle, such that each door has a light emitter affixed thereto, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875